Citation Nr: 0820874	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his mother, and his aunt. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1993 to January 
1994. The record reflects he had additional periods of active 
duty for training (ACDUTRA).

Procedural history

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claim of 
entitlement to service connection for internal derangement 
with instability of the right knee.  

The veteran provided testimony at a personal hearing 
conducted by a Decision Review Officer at the RO in March 
2005. A transcript of the hearing has been associated with 
the veteran's VA claims folder and has been reviewed by the 
Board.

The veteran was scheduled to provide testimony at a Travel 
Board hearing before a Veterans Law Judge in September 2005. 
The record reflects he failed to report for the scheduled 
hearing. Accordingly, his request for a Board hearing is 
deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

In an August 2006 decision, the Board denied the veteran's 
claim of entitlement to service connection for a right knee 
disability on a direct basis.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending 
before the Court, in January 2008, the veteran's attorney and 
a representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In the Joint Motion, the parties 
indicated that a remand was necessary to determine whether 
the veteran's statements "indicate that a theory of 
entitlement to service connection on a secondary basis was 
raised for his right knee condition." See January 2008 Joint 
Motion at page 3.  

In a February 2008 order, the Court vacated the Board's 
August 2006 decision and remanded the matter for 
readjudication in light of the January 2001 Joint Motion. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The January 2008 Joint Motion noted that the Board 
"concluded its decision by stating that Appellant '[had] not 
contended that his documented April 1999 right knee injury 
was due to his service connected left knee.'"  The parties 
further noted, however, that "the record contains evidence 
indicating that the Appellant has alleged that his right knee 
injury was related to his service connected left knee 
disability" and that the Board's statement appeared to be at 
odds with this evidence.  As a result, the Board was 
instructed to review the veteran's statements and consider 
whether they raise the issue of secondary service connection.

The Joint Remand specifically cited to three statements made 
by the veteran.  
The first statement was in his January 2002 notice of 
disagreement where he indicated: "During the rehabilitation 
of my left knee . . .I tore the ALC in my right knee."  Upon 
review, the Board finds that this statement does not raise a 
secondary service connection claim.  The veteran was not 
alleging that his service-connected left knee in any way 
caused or aggravated his right knee disability.  He merely 
stated that his right knee was injured during the 
rehabilitation of his left knee.  
In the second statement cited by the Joint Motion, the 
veteran alleged: "my right knee was hurt due to my left knee 
being hurt."  In the final statement, the veteran argued: 
"my right knee was [injured] . . . as a result of [the 
injured left knee] and overcompensating . . .."  After 
reviewing these statements the Board finds that the veteran 
has raised a secondary service connection claim.  

Accordingly, as was noted by the Joint Motion, the Board must 
ensure that appropriate development is undertaken to assist 
the veteran in substantiating his claim.  See January 2008 
Joint Motion, page 3. 

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional procedural and 
evidentiary development.

Reasons for remand

Dingess notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

The veteran has not received appropriate notice under 
Dingess.  This must be accomplished.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 



Medical opinion

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, there appears to be evidence that satisfies 
element (1) [current disability] and element (2) [service-
connected disability]. The matter of medical nexus, element 
(3), raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.]

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should send the veteran corrective 
notice which complies with the 
notification requirements outlined by  the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. VBA should arrange for a physician to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the veteran's right knee 
disability is caused by, or aggravated by, 
his service-connected internal derangement 
with instability of the left knee.  If the 
reviewing physician finds that physical 
examination of the veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claims of entitlement to service 
connection for a right knee disability on 
both a direct and a secondary basis.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



